DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1.
The prior art does not discloses or suggest the claimed “wherein the output indicates whether the sample is present in a non-diffuse concentration and directing the flow of the feed solution through the chromatography column when the output indicates the non-diffuse concentration” in combination with the remaining elements as set forth in claim 1.
With regards to claims 2-8 are allowable based upon their dependency thereof claim 1.
With regards to Method claim 9
The prior art does not discloses or suggest the claimed “wherein the non-diffuse portion has a concentration that is non-zero and approximately constant as compared to a remainder portion of the feed solution and directing the non-diffuse portion of the feed solution to a chromatography column” in combination with the remaining elements as set forth in claim 9.


With regards to claim 10.
The prior art does not discloses or suggest the claimed “a first detector in fluid communication with the bypass line and a second detector in fluid communication with the chromatography column and a controller, wherein the controller receives the output of the first detector and controllably actuates the valve” in combination with the remaining elements as set forth in claim 10.
With regards to claims 11-19 are allowable based upon their dependency thereof claim 10.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schlake et al. PG. Pub. No.: US 2018/0345175 A1 discloses a liquid chromatography system and method utilizes a mobile phase comprising liquified compressible gas and miscible organic solvents. The compressible fluid may be carbon dioxide (CO2). Liquid CO2 tapped from an existing source is depressurized through a flow control metering station before adding solvent. The mobile phase flows through a sample vessel containing analytes and chromatography column for sample separation. A back pressure regulator maintains a set elution pressure in the chromatography column. CO2 advantageously remains in liquid phase for elution in the column, thereby avoiding two-phase conditions adversely affecting analyte resolution. An equilibration bypass flow loop may be provided to separate normal sample elution from initial CO2 flow equilibration, thereby allowing rapid exchange of samples with minimal downtime. , however is silent on wherein the output indicates whether the sample is present in a non-diffuse concentration and directing the flow of the feed solution through the chromatography column when the output indicates the non-diffuse concentration or a first detector in fluid communication with the bypass line and a second detector in fluid communication with the chromatography column and a controller, wherein the controller receives the output of the first detector and controllably actuates the valve or the method of wherein the non-diffuse portion has a concentration that is non-zero and approximately constant as compared to a remainder portion of the feed solution and directing the non-diffuse portion of the feed solution to a chromatography column.

Cardin PG. Pub. No.: US 2017/0284978 A1 discloses a multi-capillary column pre-concentration trap for use in various chromatography techniques (e.g., gas chromatography (GC) or gas chromatography-mass spectrometry (GCMS)) is disclosed. In some examples, the trap can include a plurality of capillary columns connected in series in order of increasing strength (i.e., increasing chemical affinity for one or more sample compounds). A sample can enter the trap, flowing from a sample vial to a relatively weak column to the relatively strongest column of the trap by way of any additional columns included in the trap, for example. In some examples, the trap can be heated and backflushed so that the sample exits the trap through the head of the relatively weak column. Next, the sample can be injected into a chemical analysis , however is silent on wherein the output indicates whether the sample is present in a non-diffuse concentration and directing the flow of the feed solution through the chromatography column when the output indicates the non-diffuse concentration or a first detector in fluid communication with the bypass line and a second detector in fluid communication with the chromatography column and a controller, wherein the controller receives the output of the first detector and controllably actuates the valve or the method of wherein the non-diffuse portion has a concentration that is non-zero and approximately constant as compared to a remainder portion of the feed solution and directing the non-diffuse portion of the feed solution to a chromatography column.

Rapkin US PATENT No.: US 6,502,448 B1 discloses a chromatography detection system can handle the flow from a chromatography column. The chromatography detection system has an injection valve and a detector for detecting emissions from a flowing sample. The injection valve has at least one loop and is adapted to connect to the chromatography column. The valve can (a) load the at least one loop independently of the chromatography column in a first mode, and (b) serially connect the least one loop between the chromatography column and the detector in a second mode. Thus, flow from the at least one loop to the detector is driven by eluate from the chromatography column, however is silent on wherein the output indicates whether the sample is present in a non-diffuse concentration and directing the flow of the feed solution through the chromatography column when the output indicates the non-diffuse concentration or a first detector in fluid communication with the bypass line and a second detector in fluid communication with the chromatography column and a controller, wherein the controller receives the output of the first detector and controllably actuates the valve or the method of wherein the non-diffuse portion has a concentration that is non-zero and approximately constant as compared to a remainder portion of the feed solution and directing the non-diffuse portion of the feed solution to a chromatography column.

Hirahara et al. US PATENT No.: US 6,987,565  B2 discloses an organometallic compound vaporizing and feeding system includes a carrier gas feed passageway connecting a carrier gas source to a container containing an organometallic compound MO and having a carrier gas mass flow controller, an MO gas passageway connecting the container to an in-line monitor for transporting the MO gas, a sample gas passageway connecting the in-line monitor to a sample inlet of an ICP spectrometer, a standard gas passageway connecting a gas cylinder filled with a calibration standard gas to the sample gas passageway and having a standard gas mass flow controller, and a diluent gas passageway connected to the standard gas passageway for passing a diluent gas for adjusting the concentration of the standard gas and having a diluent gas mass flow controller, however is silent on wherein the output indicates whether the sample is present in a non-diffuse concentration and directing the flow of the feed solution through the chromatography column when the output indicates the non-diffuse concentration or a first detector in fluid communication with the bypass line and a second detector in fluid communication with the chromatography column and a controller, wherein the controller receives the output of the first detector and controllably actuates the valve or the method of wherein the non-diffuse portion has a concentration that is non-zero and approximately constant as compared to a remainder portion of the feed solution and directing the non-diffuse portion of the feed solution to a chromatography column.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANCIS C GRAY/Primary Examiner, Art Unit 2852